Case 1:19-cv-22995-LFL Document 158 Entered on FLSD Docket 04/01/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:19-CV-22995-LOUIS

   PAYCARGO, LLC,

          Plaintiff,
   v.

   CARGOSPRINT LLC, and
   JOSHUA WOLF, an individual

          Defendants.
                                       /


                                 ORDER ON MOTION TO SEAL

         THIS CAUSE comes before the Court upon Defendants Cargosprint, LLC and Joshua

  Wolf’s Unopposed Motion For Leave to File Under Seal Defendants’ Statement of Undisputed

  Material Facts and Exhibits In Support of Defendants’ Motion for Partial Summary Judgment, and

  Defendants’ Motion for Partial Summary Judgment (“Motion to Seal”) (ECF No. 156). Having

  reviewed the Motion, and being otherwise duly advised on the matter, the Court hereby DENIES

  the Motion to Seal, without prejudice, for the following reasons.

         “The operations of the courts and the judicial conduct of judges are matters of utmost public

  concern, and the common-law right of access to judicial proceedings, an essential component of

  our system of justice, is instrumental in securing the integrity of the process.” Romero v.

  Drummond Co., 480 F.3d 1234, 1245 (11th Cir. 2007) (citing Landmark Commc’ns, Inc. v.

  Virginia, 435 U.S. 829, 839 (1978) and Chicago Tribune v. Bridgestone/Firestone, 263 F.3d 1304,

  1311 (11th Cir. 2001)). “Material filed in connection with any substantive pretrial motion,

  unrelated to discovery, is subject to the common law right of access.” Romero, 480 F.3d at 1245

  (citing Chicago Tribune, 263 F.3d at 1312).


                                                   1
Case 1:19-cv-22995-LFL Document 158 Entered on FLSD Docket 04/01/2021 Page 2 of 3




         However, “the right to inspect and copy judicial records is not absolute.” Nixon v. Warner

  Comm., Inc., 435 U.S. 589, 597 (1978). Rather, the common-law right of access may be overcome

  by a showing of good cause, a standard that requires a court to balance the public’s right of access

  against the party’s interest in keeping information confidential. Jankula v. Carnival Corp., No. 18-

  CV-24670, 2019 WL 8051714, at *1 (S.D. Fla. July 30, 2019); Romero 480 F.3d at 1246)

  (reversing trial court’s decision to seal a document, based on a party’s speculative and conclusory

  assertion that sealing was necessary, finding trial court had abused its discretion). In balancing

  public interest against that of a party, courts consider, among other factors, whether allowing

  access would impair court functions or harm legitimate privacy interests, the degree of and

  likelihood of injury if made public, and the availability of a less onerous alternative to sealing the

  documents. Romero 480 F.3d at 1246.

         Here, Defendants seek to file under seal their Statement of Undisputed Material Facts,

  exhibits in support of their Motion for Partial Summary Judgment, and their Motion for Partial

  Summary Judgment (ECF No. 156). However, Defendants have failed to show good cause to allow

  the requested documents to be filed under seal. Instead, Defendants contend that such documents

  should be filed under seal because these documents were designated as “Attorneys’ Eyes Only,”

  pursuant to the Protective Order entered in this case, or because they contain discussion of such

  confidential documents. As noted in the case cited by Defendants in the Motion to Seal: that both

  parties want to seal court documents is “immaterial” to the Court’s discretion to withhold the

  documents from the public right of access. See Romero, 480 F.3d at 1247.

         While Defendants borrow the language of the Protective Order to generally describe the

  nature of documents that were designated as “Attorneys’ Eyes Only” in discovery, they provide

  no specific explanation of the information they seek to protect or the harm its disclosure may cause;



                                                    2
Case 1:19-cv-22995-LFL Document 158 Entered on FLSD Docket 04/01/2021 Page 3 of 3




  nor do Defendants put forth any evidence demonstrating the harm to legitimate privacy interests,

  if any, that would occur if such information was made public.

          Federal Rule of Civil Procedure 26 permits courts, upon motion of either party, to enter a

  protective order that requires a trade secret, confidential research, or commercial information to

  remain confidential or to be revealed only in a specific manner through the course of the litigation.

  See Fed. R. Civ. P. 26(c)(1)(G). However, entry of a protective order controlling the manner and

  use of materials in discovery does not eliminate a party’s burden to show good cause to overcome

  the common-law right of access if that party chooses to file such confidential information on the

  record as part as a pre-trial motion requiring judicial resolution of the merits. See CRubin, LLC v.

  Escoriaza, No. 19-CV-22261, 2020 WL 2542629, at *1-2 (S.D. Fla. May 19, 2020) (denying in

  part motion for leave to file motion for summary judgment documents under seal where movant

  failed to show good cause; designation by parties of the materials as “Confidential” or “Highly

  Confidential” pursuant to the parties’ confidentiality order was insufficient to warrant sealing in

  their entirety).

          Because Defendants’ Motion to Seal fails to articulate good cause for filing the materials

  requested under seal, the Motion is DENIED, without prejudice. Any renewed motion for leave

  to file under seal must be supported with evidence sufficient to establish good cause for restricting

  the public’s access to these documents.

         DONE and ORDERED in Miami, Florida this 1st day of April, 2021.




                                                       ________________________________
                                                       LAUREN F. LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
